TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00008-CV



  Texas Allergy, Asthma and Immunology Society; Stuart L. Abramson, M.D., Ph.D.;
  Wesley Stafford M.D.; Theodore M. Freeman, M.D.; and William R. McKenna, M.D.,
                                     Appellants

                                                 v.

                 United Biologics, LLC d/b/a United Allergy Labs, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
    NO. D-1-GN-11-002421, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants have filed a motion to dismiss this appeal. Appellants state that the parties

have reached an agreement and have settled all matters in this case. Accordingly, we grant

appellants’ motion and dismiss this cause. See Tex. R. App. P. 42.1(a)(1).



                                              __________________________________________

                                              Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: April 11, 2013